Citation Nr: 0013129	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  96-36 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected anxiety neurosis with panic disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to March 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1996 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted an increased evaluation of 10 percent for 
service-connected anxiety reaction, effective from May 29, 
1996.  By rating decision in December 1999, the RO granted an 
increased evaluation of 30 percent for service-connected 
anxiety neurosis with panic disorder, effective from 
May 29, 1996.  

The Board notes that the veteran timely perfected an appeal 
on the issue of entitlement to an increased evaluation for 
service-connected asthma with history of bronchitis.  By 
letter, received in June 1997, the veteran stated that he 
felt that the 30 percent evaluation was fair and he wished to 
have his appeal canceled.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b) (1998).  Therefore, the 
issue of entitlement to an evaluation in excess of 30 percent 
for service-connected asthma with history of bronchitis is 
not before the Board.


FINDINGS OF FACT

1. The veteran's service-connected psychiatric disability is 
manifested by panic attacks, nightmares, flashbacks, and 
mild anxiety.  

2. The veteran has been employed in the same position since 
1985, lives with his wife and daughter, engages in golf, 
fishing, and bowling, and participates in veteran's 
organizations.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected anxiety neurosis with panic disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.132, Diagnostic Code 9400 (1996); 38 C.F.R. § 
4.130, Diagnostic Code 9400 (effective Nov. 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In September 1968, the veteran filed an initial claim for VA 
benefits for service connection for a nervous condition.  By 
rating decision in December 1968, the RO granted service 
connection for anxiety reaction, manifested by tremors, with 
a 10 percent evaluation effective from March 8, 1968.  

By statement, received in September 1996, the veteran stated 
that he experienced nightmares (6-8 times per month) and 
flashbacks (4-5 times per month).  He indicated that he did 
not feel close to anyone anymore and had much less interest 
in his family, friends, and activities.  He reported that he 
was hyper-alert, had difficulty sleeping and concentrating.  
The veteran stated that he avoided events that reminded him 
of Vietnam.  He noted that he was concerned with losing 
control of his temper.  The veteran reported numerous jobs 
since discharge from active service, but had been employed 
with the same employer as a traffic manager/production 
planner since October 1985.  

In September 1996, the veteran submitted statements from his 
spouse and three friends reporting the veteran's change in 
behavior since return from Vietnam.  The veteran's spouse 
stated that the veteran was sometimes extremely nervous, 
anxious, frustrated and agitated, had difficulty sleeping, 
and had numerous panic attacks.  W.G. stated that the veteran 
had become reclusive and seemed very nervous and did not 
sleep for more than an hour at a time.  He reported severe 
mood swings and panic attacks.  B.R.R. stated that the 
veteran tended to be reclusive and withdrawn and appeared 
nervous, quiet, and withdrawn.  J.W. reported that the 
veteran always seemed worried or nervous and seldom held 
conversations with others.  He stated that the veteran had 
extreme mood swings and was easily startled.  

The record contains VA outpatient treatment records dated 
from May 1996 to July 1998 for treatment of the veteran's 
psychiatric disability.  In June 1996, the veteran reported 
that he was easily startled and had difficulty sleeping.  
Mental status examination showed worried mood, anxious and 
nervous affect, normal thought process, and fair insight and 
judgment with no suicidal or homicidal ideation.  The 
physician provided diagnoses of recurrent unspecified major 
depression, post-traumatic stress disorder (PTSD), and panic 
disorder with agoraphobia.  In October 1996 the veteran 
reported that he had panic attacks two-to-three times per 
week, and nightmares three times per week, even with use 
of medication.  The veteran described his mood as 
apprehensive.  The physician noted that the veteran's 
insomnia was secondary to nightmares.  The physician reported 
that the veteran's panic attacks and nightmares had decreased 
by about 50 percent in frequency and severity.  In July 1998, 
the veteran reported increased nervousness and three panic 
attacks in the previous week.

By statement, dated in December 1997, the veteran reported 
that the continued to have problems with flashbacks, 
nightmares, and panic attacks.  He stated that various 
medications had been tried to stop these symptoms, but had 
been unsuccessful.  

A VA examination was conducted in June 1999.  The veteran 
reported complaints of nightmares and panic attacks.  He 
noted no psychiatric hospitalizations, but saw a VA 
psychiatrist every one-to-two months.  The veteran stated 
that he had been employed since discharge from military 
service, in various positions.  He was currently employed as 
a traffic manager and lived with his wife and daughter.  
The veteran reported activities of golf, fishing, bowling, 
and yard work.  Mental status examination revealed normal 
speech patterns, euthymic mood, mildly anxious and overly 
responsive affect and normal memory.  The veteran admitted 
to anger, impulses to hurt others, and suicidal thoughts, but 
had no current plan.  He reported auditory and visual 
hallucinations.  The examiner stated that the veteran's 
social functioning appeared adequate.  The examiner provided 
a diagnosis of panic disorder without agoraphobia, 
generalized anxiety disorder, and nicotine dependence, with a 
global assessment of functioning (GAF) rating of 65.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, the Board must undertake a three-part analysis:  1) 
Determine whether the intervening change is more favorable to 
the veteran, which may require application of each version of 
the regulations to the facts of the case; 2) If the amendment 
is more favorable, application of that provision to rate the 
disability for the periods from and after the effective date 
of the regulatory change; 3) Application of the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000); see Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991); 38 C.F.R. § 3.114(a) (1999).  
In the instant case, the RO provided the veteran notice of 
the revised regulations in the January 2000 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Under the old Schedule the following evaluations are provided 
for:
? 30 percent for definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; 
? 50 percent when the ability to establish or maintain 
effective or favorable relationship with people is 
considerably impaired, and reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment as a result of 
psychoneurotic symptoms; 
? 70 percent when the ability to establish and maintain 
effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment; 
and
? 100 percent when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996). 

The current Schedule provides for the following evaluations:  
? 30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and 
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9400 (effective Nov. 7, 1996).

The veteran's symptomatology most closely approximates the 
criteria for a 30 percent evaluation under both the old and 
current Schedules.  The veteran is currently employed, and 
has been with his current employer since 1985.  Although the 
veteran's friends reported that he was "reclusive," the 
veteran reported participation in several activities and 
involvement in several veteran's organizations.  The 
predominant symptoms, reported by the veteran, were 
nightmares, difficulty sleeping, flashbacks, and panic 
attacks.  Although the veteran has reported panic attacks 
more than once a week, such is only one of the criteria for 
an evaluation of 50 percent under the current Schedule.  The 
veteran's overall disability picture does not indicate 
reduced reliability and productivity or difficulty in 
establishing and maintaining effective work and social 
relationships, as required for an evaluation of 50 percent 
under the current Schedule.  Nor does the veteran's 
symptomatology indicate considerable social or industrial 
impairment, as required for an evaluation of 50 percent under 
the old Schedule.  The Board finds that the evidence of 
record preponderates against an evaluation in excess of 30 
percent for the veteran's service-connected psychiatric 
disability.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected anxiety neurosis with panic disorder is 
denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

  The United States Court of Appeals for Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") has stated the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an award at 
the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, 
dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  "Definite" represents a degree of social and industrial 
inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, 
including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 3.101 (1998).  Words such as "mild", "considerable" and "severe" were not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. 4.6 (1998).  

  The United States Court of Appeals for Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") has held that the criteria in Diagnostic Code 9400 
for a 100 percent evaluation are each independent bases for granting a 100 percent evaluation.  See Richard 
v. Brown, 9 Vet. App. 266, 268 (1996); Johnson v. Brown, 7 Vet. App. 95, 97 (1994).


